Argued April 23, 1926.
The plaintiff, a licensed real estate broker, sought in this action to recover commissions, alleged to be due by the defendant for services rendered by the plaintiff *Page 261 
in the purchase of nineteen houses and the land on which they were built. The plaintiff assigns for error the refusal of the court below to take off a judgment of compulsory non-suit, which had been entered at the trial. The opinion filed by Judge CARPENTER, of the court below, in overruling the motion to take off the non-suit, which will appear in the report of this appeal, states the facts and vindicates the conclusion at which he arrived. The testimony of the plaintiff clearly established that he had attempted to act as agent for both seller and buyer, without disclosing to the seller that he was acting in that dual capacity. The case is ruled by the decision of the Supreme Court in Everhart v. Searle, 71 Pa. 256, which decision we have repeatedly followed: Marshall v. Reed, 32 Pa. Super. 60; Evans v. Rockett, 32 Pa. Super. 365.
The judgment is affirmed.